Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/359,611 filed 3/20/19. Claims 48-67 are pending with claims 48, 55 and 62 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48-53, 55-60 and 62-66 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley US 2019/0102523 A1.
Buckley teaches:
Re: claim 48, A system comprising: one or more processors; and one or more processor-readable storage media storing instructions which, when executed by the one or more processors, cause performance of: obtaining user input indicative of quantitative information for a food item ([0024]-[0025], [0029], [0032]; fig. 2, 4, 6; camera 220, 450, 650 (such as from smartphone or tablet) may capture an image of a food item 230, 410, 610a-c, 612a-c); determining, based on the user input, nutritional information for the food item ([0026], [0029], [0032]; fig. 2, 4, 6 – default carbohydrate amounts determined 240, 480); and generating, based on the nutritional information, an insulin delivery recommendation ([0029], [0032]; fig. 4, 6 - bolus dosage 490, 690 displayed in result portion).  

Re: claim 49, The system of claim 48, wherein the nutritional information comprises a carbohydrate content (default carb content 240, 380, 480) of the food item (food items 310, 312, 410, 412, 610a-c, 612a-c).  

Re: claim 50, The system of claim 48, wherein generating the insulin delivery recommendation comprises accessing an equation modeling a relationship between carbohydrates and insulin ([0030]-[0031] – insulin dosage may be calculated based on one or more food items intending to be consumed and glucose level over pre-determined period of time).  

Re: claim 51, The system of claim 48, wherein the quantitative information includes at least one of a group comprising a plurality of serving sizes (fig. 6, 612a-c – apple, hamburger, milk can be selected as a group or individually where a user can increase or decrease the amount of each depending on the amount intending to be or actually consumed (arrows above 612a-c; [0027]).  

Re: claim 52, The system of claim 48, wherein the food item is to be consumed by a user of a wearable insulin delivery device (fig. 2, 4, 6; [0027] at 260 system transmits data to an insulin delivery unit associated with the patient; [0029], [0032] insulin delivery unit or pump 440, 630).  


Re: claim 53, The system of claim 48, wherein the insulin delivery recommendation comprises bolus information (fig. 4, 6; [0029], [0032] calculated bolus dosage).  

Re: claim 55, A processor-implemented method comprising: obtaining user input indicative of quantitative information for a food item ([0024]-[0025], [0029], [0032]; fig. 2, 4, 6; camera 220, 450, 650 (such as from smartphone or tablet) may capture an image of a food item 230, 410, 610a-c, 612a-c); determining, based on the user input, nutritional information for the food item ([0026], [0029], [0032]; fig. 2, 4, 6 – default carbohydrate amounts determined 240, 480); and generating, based on the nutritional information, an insulin delivery recommendation ([0029], [0032]; fig. 4, 6 - bolus dosage 490, 690 displayed in result portion).  

Re: claim 56, The processor-implemented method of claim 55, wherein the nutritional information comprises a carbohydrate content of the food item (default carb content 240, 380, 480) of the food item (food items 310, 312, 410, 412, 610a-c, 612a-c).  

Re: claim 57, The processor-implemented method of claim 55, wherein generating the insulin delivery recommendation comprises accessing an equation modeling a relationship between carbohydrates and insulin ([0030]-[0031] – insulin dosage may be calculated based on one or more food items intending to be consumed and glucose level over pre-determined period of time).  

Re: claim 58, The processor-implemented method of claim 55, wherein the quantitative information includes at least one of a group comprising a plurality of serving sizes (fig. 6, 612a-c – apple, hamburger, milk can be selected as a group or individually where a user can increase or decrease the amount of each depending on the amount intending to be or actually consumed (arrows above 612a-c; [0027]).  

Re: claim 59, The processor-implemented method of claim 55, wherein the food item is to be consumed by a user of a wearable insulin delivery device (fig. 2, 4, 6; [0027] at 260 system transmits data to an insulin delivery unit associated with the patient; [0029], [0032] insulin delivery unit or pump 440, 630).  

Re: claim 60, The processor-implemented method of claim 55, wherein the insulin delivery recommendation comprises bolus information (fig. 4, 6; [0029], [0032] calculated bolus dosage).  

Re: claim 62, One or more non-transitory processor-readable storage media storing instructions which, when executed by one or more processors, cause performance of. obtaining user input indicative of quantitative information for a food item ([0024]-[0025], [0029], [0032]; fig. 2, 4, 6; camera 220, 450, 650 (such as from smartphone or tablet) may capture an image of a food item 230, 410, 610a-c, 612a-c); 5Application Serial No. 16/359,611Docket No.: A0001753US04 (2865-45)determining, based on the user input, nutritional information for the food item ([0026], [0029], [0032]; fig. 2, 4, 6 – default carbohydrate amounts determined 240, 480); and generating, based on the nutritional information, an insulin delivery recommendation ([0029], [0032]; fig. 4, 6 - bolus dosage 490, 690 displayed in result portion).  

Re: claim 63, The one or more non-transitory processor-readable storage media of claim 62, wherein the nutritional information comprises a carbohydrate content of the food item (default carb content 240, 380, 480) of the food item (food items 310, 312, 410, 412, 610a-c, 612a-c).  

Re: claim 64, The one or more non-transitory processor-readable storage media of claim 62, wherein generating the insulin delivery recommendation comprises accessing an equation modeling a relationship between carbohydrates and insulin ([0030]-[0031] – insulin dosage may be calculated based on one or more food items intending to be consumed and glucose level over pre-determined period of time).  

Re: claim 65, The one or more non-transitory processor-readable storage media of claim 62, wherein the quantitative information includes at least one of a group comprising a plurality of serving sizes (fig. 6, 612a-c – apple, hamburger, milk can be selected as a group or individually where a user can increase or decrease the amount of each depending on the amount intending to be or actually consumed (arrows above 612a-c; [0027]).  

Re: claim 66, The one or more non-transitory processor-readable storage media of claim 62, wherein the insulin delivery recommendation comprises bolus information (fig. 4, 6; [0029], [0032] calculated bolus dosage).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 61 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley US 2019/0102523 A1 in view of Saint et al. US 2020/0350052 A1.
The teachings of Buckley have been discussed above.
Buckley fails to specifically teach:
Re: claims 54, 61 and 67, wherein the insulin delivery recommendation comprises a timing for insulin delivery.

However, Saint teaches a dose calculator to provide a user with recommended dosing information such as a time to administer the dose based on a variety of factors including the amount of carbohydrates in a meal eaten or to be eaten ([0049], [0054], [0070]-[0071], [0073]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the recommended time of insulin delivery dose of Saint into the identification of food to be ingested and insulin delivery device system of Buckley as an obvious matter of design choice that can help alleviate the challenges of calculating and tracking doses for users to help prevent an incorrect dose such as an under-dose or over-dose which may result in serious, dangerous consequences to their health ([0028]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH